West, Associate Justice.—
The court erred in permitting the appellee to detail in evidence the transactions between himself and the intestate, Cline, which resulted in the agreement between himself and the deceased that the deceased should collect the school vouchers in question, and apply the money so received to the payment of the Sutton note that was in the hands of the deceased for collection.
This evidence was very material to appellee’s case, under the averments in the pleadings, and the facts should have been established by competent evidence. Parks v. Caudle, 58 Tex., 221; Runnels v. Belden, 51 Tex., 48; McCampbell v. Henderson, 50 Tex., 602; Lewis v. Aylott, 45 Tex., 202.
As the case will be reversed, it may not be improper to call the attention of the parties to certain other matters disclosed by the record.
There was filed a general demurrer to the appellee’s petition, and also, by special exception, the statute of limitation of two years was set up.
The title of the appellee is not fully set out in his petition. His ownership of the vouchers is nowhere distinctly alleged.
It also appears that, after deducting the period of one year after the death of Cline, still more than two years have elapsed, after the cause of action arose, before the suit was filed.
In view of another trial, we have deemed it proper to call attention to these matters so that the parties can take such further steps in the matter as they may deem best.
The judgment is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered February 1, 1884.]